Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Claim interpretation

***	Claim 1, line 2 recites a columnar lump body.  Columnar is seen to be a broad term that only requires structure that resembles a pillar.  

co·lum·nar
/kəˈləmnər/


adjective
1.
resembling an upright pillar or column.
"a phalanx of long, columnar crystals"

Definitions from Oxford Languages

https://www.google.com/search?q=define+columnar&rlz=1C1GCEB_enUS792US792&oq=define+columner&aqs=chrome.1.69i57j0i10l6j0i390l3.10047j1j1&sourceid=chrome&ie=UTF-8



***	Claim 1, line 2, the recitation “formed of a plurality of flavor pieces” is seen to be improperly worded.  The method of forming the device is not germane to the issue of patentability in an apparatus type claim.  For purposes of examination, the recitation is seen to be intended to be typed –a columnar lump body that contains a plurality of flavor pieces--.  An examination on the merits, as best understood, is discussed below. 






ABSTRACT of the specification

The abstract has 221 words and should not have more than 150 words.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



**	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign patent document EP 0311581.  


Please note that EP 0311581 is cite No. 3 on applicant's IDS dated Feb. 11, 2021 and will be referred to herein as C3.

Per claim 1, C3 shows a columnar (the term is seen to be broad and only require a shape that resembles an upright pillar; please see definition herein) lump body 10 (figure 2; col. 3, line 65 teaches cylindrical configuration) and the tobacco (col. 3, line 11) is seen to equivalent to having flavor pieces because pieces of tobacco have flavor.
A cylindrical body 9 (col. 3, line 8 teaching container 9 and col. 3, lines 57-65 teaching cylindrical) having an end face (flange 15 col. 3, line 40) and second body end face 13 (figure 2) and sidewall 11 (figure 2; col. 3, line 14); 
A first lump body end face (not labeled, but near the lead line of numeral 10; fig. 4) and a second lump body end face (not labeled, but near the lead line of numeral 13; fig. 2) and a lump body side face (not labeled, but near the lead line of numeral 18; fig. 2); 
The lump body blocks (please see sealingly; col. 3, line 20) an inside space of the cylindrical body side wall;
A first space is provided when the tamping down occurs; col 3, lines 17-19 between the first cylindrical body end face and the first lump body end face.  



**	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by White (U.S. Patent No.  4967774; herein referred to as WW).

Please note that WW was listed as D2 on the PCT 210 form and is cite No. 3 on applicant's IDS dated Nov. 25, 2019.


Per claim 1, WW shows a columnar lump body 14 (fig. 1; substrate  14 or tobacco pellets; col 3; ; lines 34-35) that is formed of a plurality of flavor pieces (flavoring; col. 3, lines 38), and a cylindrical body 12 (figure 1; col. 3, line 33) containing the columnar lump body, the cylindrical body including a first cylindrical body end face (please see examiner’s annotation of fig. 1 of WW) that forms an air inflow end, a second cylindrical body end face (please see examiner’s annotation of fig. 1 of WW) that forms an air outflow end, and a cylindrical body side wall (please see examiner’s annotation of fig. 1 of WW) connecting an outer periphery of the first cylindrical body end face (please see examiner’s annotation of fig. 1 of WW) and an outer periphery of the second cylindrical body end face, the columnar lump body including a first lump body end face (please see examiner’s annotation of fig. 1 of WW) that forms an air inflow end, a second lump body end face (please see examiner’s annotation of fig. 1 of WW) that forms an air outflow end, and a lump body side face (please see examiner’s annotation of fig. 1 of WW) that continues into an outer periphery of the first lump body end face and an outer periphery of the second lump body end face, the columnar lump body being disposed in such a way as to block an inside space of the cylindrical body side wall by the lump body side face contacting any portion of an inner surface of the cylindrical body side wall, wherein a first space is provided at least either between the first cylindrical body end face and the first lump body end face or between the second cylindrical body end face and the second lump body end face. 

    PNG
    media_image1.png
    289
    554
    media_image1.png
    Greyscale

A first space is provided between the first cylindrical body 12 end face (please see examiner’s annotation of fig. 1 of WW) and the first lump body 14 end face (please see examiner’s annotation of fig. 1 of WW).  A first space is not an empty space, it is occupied by the fuel element 10.

*** The following claim 4 is rejected under 35 U.S.C. 103 as being obvious over WW.
Per claim 4. WW shows substantially the invention as claimed.
However, WW is not explicit as to the structure of the lump body side face is fixed to the inner surface of the cylindrical body side wall. 
WW does teach (col. 3, lines 48-52) that an adhesive material 40 (figure 1) fixes the fuel element.
It would have been obvious for one skilled in the art to modify the lump body of WW to be fixed with an adhesive in the same manner that the fuel element is fixed.
One skilled in the art would have been motivated to look to the adhesive fixing teaching of WW because, as taught by WW (col. 3, line 51) it helps to retain the structure in its relative position to the other components of the smoking article.  







**	The following claims are rejected under 35 U.S.C. 103 as being obvious over Matsumoto et al. (U.S. Publication No.  20170238608; herein referred to as MM) in view of foreign patent document EP 0311581.  


Please note that EP 0311581 is cite No. 3 on applicant's IDS dated Feb. 11, 2021 and will be referred to herein as C3.  Please note the MM is equivalent to WO 2016075749 that is referred to as D1 in the PCT 210 form.  MM and WO 2016075749 are listed as cite numbers 2 and 7 on applicant's IDS dated Nov. 25, 2019.  

Per claim 1, MM shows a columnar lump body 31A (fig. 5) that is formed of a plurality of flavor pieces (flavor source; para. 60), and a cylindrical body 31 (figure 5) containing the columnar lump body 31A (para. 75 teaches It is possible to use a molded body), the cylindrical body including a first cylindrical body end face (31E; fig. 5) that forms an air inflow end, a second cylindrical body end face (34; fig. 5) that forms an air outflow end, and a cylindrical body side wall (not labeled, but adjacent the horizontal dashed line of 31A in fig. 5) connecting an outer periphery of the first cylindrical body end face (31E) and an outer periphery of the second cylindrical body end face 34, the columnar lump body including a first lump body end face (not labeled, but to the right of mesh body 32; fig. 5) that forms an air inflow end, a second lump body end face (not labeled but near the lead line of numeral 31; fig. 5) that forms an air outflow end, and a lump body side face (not labeled, but adjacent the horizontal dashed line of 31A in fig. 5) that continues into an outer periphery of the first lump body end face and an outer periphery of the second lump body end face and 
that space that is occupied by mesh 32; fig. 5) is provided at least either between the first cylindrical body end face 31E (figure 5) and the first lump body end face (not labeled, but to the right of mesh body 32; fig. 5).
However, MM doesn’t show the columnar lump body being disposed in such a way as to block an inside space of the cylindrical body side wall by the lump body side face contacting any portion of an inner surface of the cylindrical body side wall.
C3 shows a first lump body end face (not labeled, but near the lead line of numeral 10; fig. 4) and a second lump body end face (not labeled, but near the lead line of numeral 13; fig. 2) and a lump body side face (not labeled, but near the lead line of numeral 18; fig. 2); the columnar lump body being disposed in such a way as to block (please see sealingly; col. 3, line 20) an inside space of the cylindrical body side wall.  

It would have been obvious for one skilled in the art to modify the apparatus of MM to accommodate the lump body of C3.
One skilled in the art would have been motivated because, as taught by C3 (Col. 2, lines 22-25), it is important to fit tightly and snugly aginst the inner surface to thereby prevent air from passing between the inner surface and the tobacco portion and thus provide a less air diluted experience.  

Per claim 2.  MM shows a first end wall 32 (figure 5) which demarcates the inside space of the cylindrical body side wall on a side close to the first cylindrical body end face, and a second end wall 33 (figure 5) which demarcates the inside space of the cylindrical body side wall on a side close to the second cylindrical body end face, wherein a second space (not labeled, but between the lead lines of numerals 31 and 33 of fig. 5) that forms a portion of the first space is provided at between the second end wall 33 and the second lump body end face (not labeled, but near the lead line of numeral  31; fig. 5). 
Per claim 3. MM shows the second end wall comprises a filter 33 (figures 5 and 6). 
Per claim 6. MM shows the cylindrical body includes a connect portion (not labeled, but near the lead line of numeral 31E; para. 62) which is mechanically (mechanically is considered a broad recitation that is met by para. 20 teaching an attachable and detachable manner) connected to a body of a flavor inhaler 1 (para. 59; fig. 1), and wherein the first space 32 is adjacent to the connect portion. 
Per claim 7. MM shows (the drawing figures 5 and 6 of this application and figures 5 and 6 of MM are substantially the same) the second space has a volume of 5 to 90 percent, inclusive, of a capacity of a space surrounded by the first end wall, the second end wall, and the cylindrical body side wall. 
Per claim 8. MM shows (the drawing figures 5 and 6 of this application and figures 5 and 6 of MM are substantially the same) the first cylindrical body end face is the same shape and size as the second cylindrical body end face. 
Per claim 9. MM shows (the drawing figures 5 and 6 of this application and figures 5 and 6 of MM are substantially the same) the first lump body end face is the same shape and size as the second lump body end face. 
raw material pieces that impart flavor). 
Per claim 12. MM shows (the paragraphs are included herein for ease of review) the plurality of flavor pieces includes at least either an aroma chemical (para. 75 teaches mint, herbs) and flavorings such as menthol may be added to the flavor source 31A). 
[0075] The flavor source 31A is constituted by raw material pieces that impart flavor to the aerosol generated by the non-burning type flavor inhaler 1. Preferably the lower limit of the size of the raw material pieces is from 0.2 to 1.2 mm. Furthermore, preferably the lower limit of the size of the raw material pieces is from 0.2 to 0.7 mm. The smaller the size of the raw material pieces included in the flavor source 31A, the more the specific surface area increases, therefore a flavor component tends to be released from the raw material pieces included in the flavor source 31A. It is possible to use shredded tobacco or a molded body in which a tobacco raw material is granularly formed as the raw material pieces included in the flavor source 31A. The flavor source 31A may be constituted by a plant other than tobacco (for example, mint and herbs). Flavorings such as menthol may be added to the flavor source 31A. 
[0076] Here, for example, the raw material pieces included in the flavor source 31A are obtained by sieving compliant with JIS Z 8815 using a stainless steel sieve compliant with JIS Z 8801. For example, the raw material pieces that pass through the stainless steel sieve that has sieve openings of 0.71 mm are obtained by sieving the raw material pieces over 20 minutes by a drying and mechanical shaking method using the stainless steel sieve that has the sieve openings of 0.71 mm. Subsequently, the raw material pieces that pass through the stainless steel sieve that has sieve openings of 0.212 mm are removed by sieving the raw material pieces over 20 minutes by the drying and mechanical shaking method using the stainless steel sieve that has the sieve openings of 0.212 mm. That is, the raw material pieces included in the flavor source 31A are raw material pieces that pass through the stainless steel sieve (sieve openings=0.71 mm) that regulates the upper limit and do not pass through the 


Per claim 14. MM shows (the paragraphs are included herein for ease of review) a bulk density of the columnar lump body is higher than a tight bulk density (para. 75 teaches It is possible to use a molded body that is seen to be equivalent to tight bulk density) of the plurality of flavor pieces. 
Per claim 18. MM (the paragraphs are included herein for ease of review) shows (para. 76 teaches 0.212 mm opening that corresponds to the size being larger than 0.2 mm) each of the plurality of flavor pieces has a size ranging from 0.2 to 1.4 mm (para. 75 teaches 0.2 to 1.2 mm), inclusive. 
Per claim 19. MM shows (the paragraphs are included herein for ease of review) a flavor inhaler comprising the flavor source unit (para. 75 teaches It is possible to use a molded body).  
Per claim 20. MM shows a body that holds the flavor source unit in a detachable manner (para. 20 teaching an attachable and detachable manner). 
Per claim 21. MM shows (figures 1 and 2) an atomization unit located further upstream than the flavor source unit. 



*** The following claim 16 is rejected under 35 U.S.C. 103 as being obvious over MM, as modified by C3, and further in view of Ichitsubo et al. (U.S. Publication No.  20180325163; herein referred to as II).  

Per claim 16, MM, as modified by C3, shows substantially the invention as claimed. 

However, the references do not teach the roang from 0.4 to 0.54 g/cc.

II teaches (para. 55; please note it is underlined and inserted below for ease of review) the value as 0.420 g/cc.

[0055] FIG. 3 shows that when the tobacco particle density of the molded body of cut tobacco is reduced to not more than 0.504 mg/mm.sup.3 (that is, not more than 0.504 g/cm.sup.3), the amount of the tobacco flavor component released from the molded body of cut tobacco increases. FIG. 3 further shows that when the tobacco particle density of the molded body of cut tobacco is reduced to not more than 0.420 mg/mm.sup.3 (that is, not more than 0.420 g/cm.sup.3), the amount of the tobacco flavor component released from the molded body of cut tobacco markedly increases. This result is considered to be due to the fact that the porosity inside the molded body of cut tobacco increases, so that the density of the molded body of cut tobacco is lowered, whereby the tobacco flavor component (for example, nicotine) present inside the molded body of cut tobacco is likely to move to the surface of the molded body, and the amount of the tobacco flavor component released from the surface of the molded body increases.

It would have been obvious for one skilled in the art to modify the apparatus of MM, as modified by C3, with the range teaching of II.




Allowable Subject Matter

Claim(s) 5, 10, 13, 15 and 17 have allowable subject matter.
Claim(s) 5, 10, 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claim 5. The prior art does not show the first end wall and the first lump body end face are in contact, and the second space is provided between the second end wall and the second lump body end face. 

Per claim 10. The prior art does not show the last line of claim 10 claiming at least either one of the first end wall and the second end wall fills in the first space in such a manner as to contact the columnar lump body.
Per claim 13. The prior art does not show a bulk density of the columnar lump body falls in a range from 130 to 160 percent, inclusive, of a loose bulk density of the plurality of flavor pieces. 

Per claim 15. The prior art does not show a compression degree of the plurality of flavor pieces falls in a range from 22 to 34 percent, inclusive. 
Per claim 17. The prior art does not show a tight bulk density of the plurality of flavor pieces falls in a range from 0.68 to 0.71 g/cm.sup.3, inclusive. 

This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Plojoux et al. (U.S. Publication No.  20150013696; herein referred to as PP) shows a lump body 203 (figure 7B), a cylindrical body 105 (fig. 2A and 3) with an inside space 703 (figure 7A), but the lump body 203 does NOT block and inside space 703 of the cylindrical body side wall by the lump body side face contacting any portion on an inner surface (not labeled, but near the lead line of numeral 703; fig. 7A and 7B) of the cylindrical body 105 sidewall. The wrapper 207 (fig. 3 and 7B; para. 91) has a face contacting the inner surface, but not the lump body side face.  Takemoto et al. (U.S. Patent No.  4186756) teaches 3.135 cm cubed (g/cigarette) or 0.32 g/cm cubed (col. 8, lines 20-40). Matsumoto et al. (Pat. no. 9682204) teaches a compressed state of tobacco flavor generating material.  Cyphert et al. shows a mouthpiece 155.  Matsumoto et al. (U.S. Publication No.  20170238605) show a flavor inhaler. 

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
March 18, 2021